DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/21/2022, specifically the “Study on the Influence of Fiber Mixing on the Performance of Dry Mixed Mortar” by Liu Xu, still failed to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
In response to the amendment received on 07/21/2022:
Claims 15, 17-22, 25-27 are currently examined.  
Claims 1-14, 16 are cancelled.
Claims 1-14 identifier indicate that the claims are withdrawn.  Examiner suggests changing the identifier to cancelled, if that is the intent, as indicated in the Applicant’s arguments (see Applicant’s arguments at page 6, paragraph 1, sentence 2).
Claims 25-27 are newly added.
Claims 23-24 are withdrawn.





Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2005/0066858 A1, cited in the previous office action) (“Li” hereinafter), as evidenced by Patel (Superplasticizers (High Range Water Reducer): For High-Performance Concrete, cited in the previous office action)(“Patel” hereinafter) with respect to claim 15, and Poly(vinylalcohol) (Polymer database, cited in the previous office action)(“LitData” hereinafter) with respect to claim 17.

Regarding claim 15, Li teaches cementitious composition (see Li at [0018] teaching cementitious composite),
the limitations “printable” and “for additive manufacturing” are directed towards the intended use of the cementitious composition.  "Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see MPEP § 2111.02 II),
the composition having a fresh state and a hardened state, wherein in the fresh state the composition 10is thixotropic, flowable and extrudable in the additive manufacturing process and in the hardened state, the composition exhibits strain hardening (see Li at [0018] teaching having substantially improved tensile strain capacity with strain hardening behavior… rheological properties suitable for pumping and spraying… the mixture is then sprayed onto a substrate and cured to form a composite), wherein rheological properties suitable for pumping and spraying is taken to meet the claimed wherein in the fresh state the composition 10is thixotropic, flowable and extrudable in the additive manufacturing process, and the improved tensile strain capacity with strain hardening behavior and cured to form a composite are taken to meet the claimed in the hardened state, the composition exhibits strain hardening), 
in the hardened state, the composition has a uniaxial tensile strength of greater than or equal to about 2.5 MPa, (see Li at [0056] teaching uniaxial tensile tests were conducted to characterized the tensile behavior of the sprayed composite materials… direct uniaxial tensile test is considered the best way to confirm strain-hardening behavior of the composite, and see Li at [0057] teaching Fig. 2, also shown below, illustrating the measured tensile stress-strain curves).  The sprayed ECC curved shown in the Fig. 2 above has a tensile stress of about 3-4 MPa, thus meeting the claimed uniaxial tensile strength of greater than or equal to about 2.5 MPa;

    PNG
    media_image1.png
    586
    1098
    media_image1.png
    Greyscale


a tensile strain capacity of greater than or equal to about 2.5% (see Li at [0057] teaching all specimens of the disclosure show strain hardening behavior with strain capacities from 1.5 to nearly 2.3%).  Examiner notes that the tensile strain capacity is a property of the hardened state of the cementitious composition.  Specification at [0140] discloses the average ultimate tensile strength and strain capacity of the printed and cast specimens are compared in Figure 12.  And, Fig. 12 illustrates that the % strain capacity *(SC) for the printed coupons is 3+1%.  Thus, the tensile strain capacity of the cementitious composition as taught by Li still meets the claimed a tensile strain capacity of greater than or equal to about 2.5%,	

wherein in the fresh state the composition has a flowability factor of greater than or equal to about 1.1 to less than or equal to about 1.7; and in the hardened state, the composition has a compressive strength at 100 hours of greater than or equal to about 20 MPa (It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the composition of example 1 taught by Li and the cementitious composition of claim 15 would appear to be substantially similar, as outlined below, thus example 1 taught by Li wherein in the fresh state the composition is thixotropic, and has a flowability factor of greater than or equal to about 1.1 to less than or equal to about 1.7; and in the hardened state, the composition has a compressive strength at 100 hours of greater than or equal to about 20 MPa is expected to follow from the substantially similar example 1 cementitious composite of Li and claim 15.

wherein the composition (see Li at [0047] teaching example 1) comprises 
Portland cement (see Li at [0047] teaching cement, and see Li at [0025] teaching hydraulically setting cement… preferably a Portland cement), 
a calcium aluminate cement (see Li at [0047] teaching the non-Newtonian additive is the preferred calcium aluminate cement), 
a fine aggregate (see Li at [0047] teaching sand, also see Li at [0040] teaching the sprayable mixtures generally contain aggregate such as… sand is featured in the list, and see Li at [0048] teaching fine sand), 
water (see Li at [0047] teaching water), 
a high range water reducing agent (HRWRA) (see Li at [0047] teaching superplasticizer, and (see Li at [0034] teaching the superplasticizer reduces the amount of water which needs to be added to the mix), wherein the superplasticizer is taken to meet the claimed HRWRA because it reduces the amount of water needed in the mix and it is another term for HRWRA as evidenced by Patel (see Patel at Title evidencing that superplasticizer is a high range water reducer), 
a polymeric fiber (see Li at [0047] teaching discontinuous short fibers, and see Li at [0039] teaching the fibers are preferably... wherein polyvinyl alcohol is featured in the list), polyvinyl alcohol fiber is taken to meet the claimed polymer fiber,
and the printable cementitious composition further comprises: microsilica at less than or equal to about 30 mass % of the total mass of the composition, silica flour present at less than or equal to about 5 mass % of the total mass of the composition, and attapulgite nanoclay at less than or equal to about 5 mass % of the total mass of the composition (it is noted in the interest of the clarity of record that these limitations are optional because 0 mass % is less than about 30 mass % microsilica, about 5 mass % silica flour and about 5 mass % attapulgite nanoclay; and are not positively required.  Thus, is being treated as not required by the claim limitation).	





Regarding claim 17, Li teaches the limitations as applied to claim 15 above, and Li further teaches the specific example of a weight-based composition of a sprayable strain hardening cement is as follows (see Li at [0047] and Table 1, also shown below):

    PNG
    media_image2.png
    259
    624
    media_image2.png
    Greyscale

Based on the weight/mass of the individual components illustrated in Table 1, one of ordinary skill in the art would be able to determine the mass of the fiber, the total mass of the composition, and the mass %.  The mass of the fiber is about 0.0258 (2.0 vol% x 1.29 g/mL, wherein 1.29 g/mL is the density of PVA as evidenced by LitData (see LitData at page 1, Thermo-Physical Properties: Experimental/Literature Data, row 3, column preferred evidencing 1.29)).  The total weight/mass of the composition above is about 2.6 (sum of PC1, CA, W, S, FA, VA, SP, Fiber).  
The mass % of the composition are shown below: 
PC1 or Portland cement is about 37 mass % ((0.95 ÷ 2.6) x 100), meeting the claimed the Portland cement is present at greater than or equal to about 25 mass % to less than or equal to about 40 20mass % of the total mass of the composition, 
CA or calcium aluminate cement is about 1.9 mass % ((0.05 ÷ 2.6) x 100), meeting the claimed calcium aluminate cement is present at greater than or equal to about 1 mass % to less than or equal to about 4 mass % of the total mass of the composition, 
S or sand or fine aggregate is about 31 mass % ((0.80 ÷ 2.6) x 100), thus meeting the claimed the fine aggregate is present at greater than or equal to about 18 mass % to less than or equal to about 35 mass % of the total mass of the composition, 
W or water is about 18 mass % ((0.46 ÷ 2.6) x 100), thus meeting the claimed water is present at greater than or equal to about 18 mass % to less than or equal to about 30 mass % of the total mass of 25the composition, 
SP or superplasticizer or HRWRA is about 0.3 mass % ((0.0075 ÷ 2.6) x 100), thus meeting the claimed the high range water reducing agent (HRWRA) is present at greater than or equal to about 0.2 mass % to less than or equal to about 0.6 mass % of the total mass of the composition, and 
Fiber or PVA fiber is about 1 mass % ((0.0258 ÷ 2.6) x 100), thus meeting the claimed the polymeric fiber is present at greater than or equal to about 0.7 mass % to less than or equal to about 2.1 mass % of the total mass of the composition.

Regarding claim 18, Li teaches the limitations as applied to claim 15 above, and Li further teaches wherein the fine aggregate comprises sand having an average particle size of less than or equal to about 2 mm (see Li at [0048] teaching fine sand with a size distribution from 50 to 150 µm (converts to 0.05-0.15 mm), which is less than 2 mm).

Regarding claim 19, Li teaches the limitations as applied to claim 15 above, and Li further teaches wherein the polymer fiber comprises polyvinyl alcohol (PVA) (see Li at [0039] teaching the fibers are preferably... wherein polyvinyl alcohol is featured in the list).

Regarding claim 20, Li teaches the limitations as applied to claim 15 above, and Li further teaches fiber lengths… most preferably in the range of 6 mm to 15 mm (see Li at [0038]), meeting the claimed wherein the polymer fiber has a length of greater than or equal to about 5 mm to less than or equal to about 20 mm.

Regarding claim 21, Li teaches the limitations as applied to claim 15 above, and Li further teaches fly ash and viscosity agent (see Li at [0047]), wherein the viscosity agent used is hydroxypropyl methyl cellulose (see Li at [0048]), thus meeting the claimed further comprising fly ash and hydroxypropylmethyl cellulose (HPMC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Naji et al. (US 2002/0179219 A1, cited in the previous office action) (“Naji” hereinafter) and Kazemian et al. (Cementitious materials for construction-scale 3D printing: Laboratory testing of fresh printing mixture, Construction and Building Materials, cited in the previous office action)(“Kazemian” hereinafter), as evidenced by LitData and Fidjestøl et al. (Microsilica as an Addition, Chapter 12 of Lea’s Chemistry of Cement and Concrete, 4th ed, cited in the previous office action)(“Fidjestol” hereinafter) with respect to claim 22.

Regarding claim 22, Li teaches the limitations as applied to claims 15 and 21 above, and Li further teaches the specific example of a weight-based composition of a sprayable strain hardening cement is as follows (see Li at [0047] and Table 1, also shown below):

    PNG
    media_image2.png
    259
    624
    media_image2.png
    Greyscale

Based on the weight/mass of the individual components illustrated in Table 1, one of ordinary skill in the art would be able to determine the mass of the fiber, the total mass of the composition, and the mass %.  The mass of the fiber is about 0.0258 (2.0 vol% x 1.29 g/mL, wherein 1.29 g/mL is the density of PVA as evidenced by LitData (see LitData at page 1, Thermo-Physical Properties: Experimental/Literature Data, row 3, column preferred evidencing 1.29)).  The total weight/mass of the composition above is about 2.6 (sum of PC1, CA, W, S, FA, VA, SP, Fiber).  
The mass % of the composition are shown below: 
PC1 or Portland cement is about 37 mass % ((0.95 ÷ 2.6) x 100), meeting the claimed the Portland cement is present at greater than or equal to about 25 mass % to less than or equal to about 40 20mass % of the total mass of the composition, 
CA or calcium aluminate cement is about 1.9 mass % ((0.05 ÷ 2.6) x 100), meeting the claimed calcium aluminate cement is present at greater than or equal to about 1 mass % to less than or equal to about 4 mass % of the total mass of the composition, 
S or sand or fine aggregate is about 31 mass % ((0.80 ÷ 2.6) x 100), thus meeting the claimed the fine aggregate is present at greater than or equal to about 18 mass % to less than or equal to about 38 mass % of the total mass of the composition, 
W or water is about 18 mass % ((0.46 ÷ 2.6) x 100), thus meeting the claimed water is present at greater than or equal to about 18 mass % to less than or equal to about 35 mass % of the total mass of 25the composition, 
SP or superplasticizer or HRWRA is about 0.3 mass % ((0.0075 ÷ 2.6) x 100), thus meeting the claimed the high range water reducing agent (HRWRA) is present at greater than or equal to about 0.2 mass % to less than or equal to about 0.6 mass % of the total mass of the composition, 
Fiber or PVA fiber is about 1 mass % ((0.0258 ÷ 2.6) x 100), thus meeting the claimed the polymeric fiber is present at greater than or equal to about 0.7 mass % to less than or equal to about 2.2 mass % of the total mass of the composition,
F or fly ash is about 12 mass % ((0.30 ÷ 2.6) x 100), thus meeting the claimed the fly ash is present at greater than or equal to about 5.0 mass % to less than or equal to about 15 mass % of the total mass of the composition, and 
VA or viscosity agent or HPMC is about 0.02 mass % ((0.0005 ÷ 2.6) x 100).  However, Li also teaches that viscosity control agent is provided in an effective amount when used, for example an amount of from 0.1 weight percent to about 5 weight percent… the amount used is related inversely to the viscosifying effect of the viscosity agent… the viscosity agent enhances the ability of the concrete to be sprayed onto vertical and horizontal surfaces (see Li at [0033]).  The amount of from 0.1 weight percent to about 5 weight percent overlaps with the claimed the hydroxypropylmethyl cellulose (HPMC) is present at greater than or equal to about 0.05 mass % to less than or equal to about 0.5 mass % of the total mass of the composition.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range of 0.1 weight percent to about 5 weight percent taught by Li because there is a reasonable expectation of success that the disclosed ranges would be suitable.  And, one of ordinary skill would want to discover the optimum or workable ranges because the amount of viscosity agent used is related inversely to the viscosifying effect, wherein the viscosity agent enhances the ability of the concrete to be sprayed onto vertical and horizontal surfaces.

Li also teaches that conventional additives… and the like may all be added as well (see Li at [0025]).  But Li does not explicitly teach further comprising i) silica flour, the silica flour is present at greater than or equal to about 0.1 mass % to less than or equal to about 5.0 mass % of the total mass of the composition, ii) microsilica, the microsilica is present at greater than or equal to about 2.0 mass % to less than or equal to about 8.0 mass % of the total mass of the composition, and iii) attapulgite nanoclay, the attapulgite clay is present at greater than or equal to about 0.1 mass % to less than or equal to about 5.0 mass % of the total mass of the composition.

Regarding i), like Li, Naji teaches fiber-reinforced cementitious composite (see Naji at [0003] teaching that the disclosure relates to composites… fibre reinforced building composites).  Naji further teaches a composite product comprising… a slurry formulation including a hydraulic binder and dewatering agent (see Naji at Abstract).  Naji also teaches that the dewatering agent serves to maintain sufficient porosity in the slurry… preferably the dewatering agent is a particulate material such as… wherein silica flour is featured in the list (see Naji at [0032]), thus meeting the claimed silica flour.
Naji also teaches the second fly ash component preferably provides about 5 to 30 wt% of the formulation based on the total dry ingredients (see Naji at [0050]), which overlaps with the claimed the silica flour is present at greater than or equal to about 0.1 mass % to less than or equal to about 5.0 mass % of the total mass of the composition.  
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, 5 to 30 wt% silica flour based on the total dry ingredients is a known component/additive in cements.
As such, one of ordinary skill in the art would appreciate that Naji teaches silica flour so as to maintain sufficient porosity in the slurry and it is a known component/additive in cements, and seek those advantages by adding silica flour in the cementitious composite of Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 5 to 30 wt% silica flour  based on the total dry ingredients as taught by Naji in the cementitious composite of Li so as to maintain sufficient porosity in the slurry and it is a known component/additive in cements.

Regarding ii) and iii), as mentioned, Li does not explicitly teach ii) microsilica, the microsilica is present at greater than or equal to about 2.0 mass % to less than or equal to about 8.0 mass % of the total mass of the composition, and iii) attapulgite nanoclay, the attapulgite clay is present at greater than or equal to about 0.1 mass % to less than or equal to about 5.0 mass % of the total mass of the composition.
 Like Li, Kazemian teaches cementitious composite (see Kazemian at Abstract teaching that in the study, a framework for performance-based laboratory testing of cementitious mixtures for construction-scale 3D printing is developed).  Kazemian further teaches that experimental data revealed that inclusion of silica fume and Nano-clay (a highly purified attapulgite clay) enhance shape stability of fresh printing mixture (see Kazemian at Conclusions, last sentence), wherein Nano-clay or highly purified attapulgite clay is taken to meet the claimed attapulgite nanoclay, and silica fume is taken to meet the claimed microsilica because microsilica is another name for silica fume (as evidenced by Fidjestol at page 679, section 12.2.1, sentence 1 evidencing that microsilica is also known as silica fume).
Kazemian also teaches mixture proportions in Table 3 (see Kazemian at page 643, Table 3), also shown below.

    PNG
    media_image3.png
    277
    1528
    media_image3.png
    Greyscale

	The NCPM mixture in Table 3 above (see last row) contains 0.30 mass % of Nano-clay, thus meeting the claimed the attapulgite nanoclay is present at greater than or equal to about 0.1 mass % to less than or equal to about 5.0 mass % of the total mass of the composition.
	The SFPM mixture in Table 3 above (see third row) contains 60 kg/m3 silica fume. Based on the weight/mass of the individual components illustrated in Table 3, one of ordinary skill in the art would be able to determine the total mass of the composition and the mass %.  The total weight/mass of the composition above is 2,216.16 kg/m3 (sum of SSD, Portland cement, Free water, Silica Fume, Fiber, Nano-clay, HRWRA, WMA).  The mass % of silica fume is about 2.7 mass % ((60 ÷ 2216.16) x 100), which meets the claimed the microsilica is present at greater than or equal to about 2.0 mass % to less than or equal to about 8.0 mass % of the total mass of the composition.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, 0.30 mass % Nano-clay (or attapulgite nanoclay) and 2.7 mass % silica fume (or microsilica) are known component/additive in cements.
As such, one of ordinary skill in the art would appreciate that Kazemian teaches that the inclusion of 0.30 mass % Nano-clay (or attapulgite nanoclay) and 2.7 mass % silica fume (or microsilica) so as to enhance shape stability of fresh printing mixture and are known component/additive in cements, and seek those advantages by adding both 0.30 mass % Nano-clay (or attapulgite nanoclay) and 2.7 mass % silica fume (or microsilica) in the cementitious composite of Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.30 mass % Nano-clay (or attapulgite nanoclay) and 2.7 mass % silica fume (or microsilica) as taught by Kazemian in the cementitious composite of Li so as to enhance shape stability of fresh printing mixture and both are known component/additive in cements.

Regarding claim 25, Li teaches the limitations as applied to claim 15 above, and Li further teaches wherein the microsilica is present at greater than or equal to about 2 mass % to less than or equal to about 8 mass % of the total mass of the composition, the silica flour is present at greater than or equal to about 0.1 mass % to less than 5 mass % of the total mass of the composition, the attapulgite nanoclay is present at greater than or equal to about 0.1 mass % to less than or equal to about 5 mass % of the total mass of the composition, and combinations thereof (please see claim 22 rejection in its entirety, as it applies here as well, specifically the modification in view of Naji and Kazemian).

Regarding claim 26, Li teaches the limitations as applied to claim 15 above, and Li further teaches the attapulgite nanoclay present at greater than or equal to about 0.1 mass % to less than or equal to about 5 mass % of the total mass of the composition (please see claim 22 rejection in its entirety, as it applies here as well, specifically the modification in view of Kazemian).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Naji and Kazemian as applied to claims 15 and 26 above, and further in view of Kawashima et al. (Rate of thixotropic rebuilding of cement pastes modified with highly purified attapulgite clays, Cement and Concrete Research)(“Kawashima” hereinafter).

Regarding claim 27, Li in view of Naji and Kazemian teaches the limitations as applied to claims 15 and 26 above, but Li in view of Naji and Kazemian does not explicitly teach wherein the attapulgite nanoclay is present at greater than or equal to about 0.5 mass % to less than or equal to about 3 mass % of the total mass of the composition.
Like Kazemian, Kawashima teaches attapulgite clays in cementitious mixtures (see Kawashima at Title teaching rate of thixotropic rebuilding of cement pastes modified with highly purified attapulgite clays, and see Kawashima at page 113, Section 2.1, paragraph 1 teaching in the disclosure, the purified attapulgite clay will simply be referred to as “clay” or “nanoclay”).
Kawashima also teaches pastes with 0 and 0.5% nanoclay addition by mass of cement… are tested (see Kawashima at page 113, Section 2.1, paragraph 2), wherein 0.5% nanoclay addition by mass of cement is taken to meet the claimed wherein the attapulgite nanoclay is present at greater than or equal to about 0.5 mass % to less than or equal to about 3 mass % of the total mass of the composition.
And, Kawashima teaches that the results show that the purified attapulgite clays significantly accelerate rate of recovery of pastes, especially at early ages (see Kawashima at Abstract, sentence 6).
As such, one of ordinary skill in the art would appreciate that Kawashima teaches the addition of 0.5% attapulgite nanoclay by mass of cement so as to significantly accelerate rate of recovery of pastes, especially at early ages, and seek those advantages by adding 0.5% attapulgite nanoclay by mass in the cementitious composite of Li in view of Naji and Kazemian.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.5% attapulgite nanoclay by mass of cement as taught by Kawashima in the cementitious composite of Li in view of Naji and Kazemian, so as to significantly accelerate rate of recovery of pastes, especially at early ages.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 

Applicant discusses that Li fails to anticipate the amended printable cementitious composition of claim 15… Li pertains to a sprayable cementitious composition… do not possess the properties that could potentially make them suitable for additive manufacturing (see Applicant’s arguments at page 7, last paragraph to page 8, paragraph 2).
Examiner acknowledges the arguments and respectfully notes that the amendment concerning the microsilica, silica flour, and attapulgite nanoclay (last five lines) are optional components because 0 mass % is less than about 30 mass % microsilica, about 5 mass % silica flour and about 5 mass % attapulgite nanoclay; and are not positively required.  Thus, these amendments are being treated as not required by the claim limitation.
In addition, the amendment in lines 3-7 are the properties of the cementitious composition in the fresh and hardened state.  Since Li meets the claimed structure of the claimed cementitious composition, the properties as claimed in lines 3-7 are expected to follow from the similar structures of Li and claim 15.
Thus, claim 15 is still rejected as being anticipated by Li.

Applicant discusses that if the sprayable compositions of Li were modified to be extrudable in an additive manufacturing process and have these characteristics and fall within these flowability factor levels, they would no longer be suitable for use as a sprayable mortar/composition (see Applicant’s arguments at page 8, paragraph 3).
Examiner acknowledges the arguments and respectfully disagrees because the examined claims belong to the statutory class of product. As such, only the structure is considered.  In this case, the limitations “printable” and “for additive manufacturing” are directed towards the intended use of the cementitious composition.  As mentioned, "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see MPEP § 2111.02 II).  The structure of the cementitious composition as claimed in claim 15 comprises Portland cement, a calcium aluminate cement, a fine aggregate, water, a high range water reducing agent (HRWRA), and a polymeric fiber.  Thus, Li meets the claimed cementitious composition.

Applicant discusses that Naji fails to teach a printable cementitious composition for additive manufacturing… and Kazemian does not teach a composition that includes Portland cement, a calcium aluminate cement, a fine aggregate, water, a high range water reducing agent (HRWRA), and a polymeric fiber, microsilica, silica flour, and attapulgite nanoclay, as claimed (see Applicant’s arguments at page 9, paragraphs 3-4).
Examiner respectfully notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735